--------------------------------------------------------------------------------

 
Exhibit 10
 


THIRD AMENDMENT TO CREDIT AGREEMENT




This Third Amendment to Credit Agreement (“Third Amendment”) dated as of June
28, 2006, is entered into among Titan International, Inc. (the “Company”), the
financial institutions that are or may from time to time become parties to the
Credit Agreement hereinafter described and LaSalle Bank National Association
(“LaSalle”), both individually as a Lender and as Administrative Agent
(collectively, the “Lenders”). Capitalized terms used herein without definition
shall have the same meanings herein as ascribed to such terms in the Credit
Agreement.


WITNESSETH:


WHEREAS, the Company and LaSalle were among the parties to that certain Credit
Agreement dated as of July 23, 2004 (together with all amendments, exhibits,
schedules, attachments and appendices thereto, the “Credit Agreement”); and


WHEREAS, all of the parties to the Credit Agreement entered into a First
Amendment to Credit Agreement dated as of February 16, 2005, whereby certain
terms and conditions of the Credit Agreement were modified and revised (the
“First Amendment”); and


WHEREAS, the Company and the Lenders entered into a Second Amendment to Credit
Agreement dated as of October 21, 2005 whereby certain other changes in the
terms and conditions of the Credit Agreement were agreed upon and made (the
“Second Amendment”) (as used herein, Credit Agreement shall mean the Credit
Agreement as modified and amended by the First Amendment and the Second
Amendment); and


WHEREAS, the Company has requested that the Credit Agreement again be amended,
inter alia, to (i) increase the amount of the Revolving Commitment from
$200,000,000 to $250,000,000; (ii) add Titan Tire Corporation of Bryan, an Ohio
corporation (“Titan Bryan”), as a Domestic Subsidiary of the Company thereunder;
(iii) obtain the Lenders’ consent to the terms of the Continental Acquisition;
and (iv) add new Lenders to fund a portion of the increased Revolving
Commitment;


WHEREAS, the Lenders are willing to so amend the Credit Agreement pursuant to
the terms and conditions of this Third Amendment, subject to and effective upon
the closing of the Continental Acquisition (defined hereinbelow) and compliance
with the other conditions set forth hereinbelow (the “Amendment Effective
Date”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Company and Lenders hereby agree to the
following, as of the Amendment Effective Date:


1. The following definitions set forth in Section 1.1 of the Credit Agreement
are hereby amended in their entirety to be and to read as follows:


“Base Rate Margin” means one and one-quarter percent (1.25%).


“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with (a) the Goodyear Acquisition; (b)
the Continental Acquisition; (c) the purchase of the Brownsville Facility for a
purchase price not in excess of $18,000,000; and (d) the replacement,
substitution or restoration of assets to the extent financed (i) from insurance
proceeds (or other similar recoveries) paid on account of the loss of or damage
to the assets being replaced or restored or (ii) with awards of compensation
arising of the taking by eminent domain or condemnation of the assets being
replaced.
 
“Domestic Subsidiaries” means collectively, Titan Tire Corporation, an Illinois
corporation, Titan Tire Corporation of Freeport, an Illinois corporation, Titan
Tire Corporation of Bryan, an Ohio corporation, Titan Wheel Corporation of
Illinois, an Illinois corporation and Titan Wheel Corporation of Virginia, a
Virginia corporation and any Subsidiary formed in compliance with this Agreement
after the Closing Date.


“Eligible Inventory” means Inventory of the Company or any Domestic Subsidiary
which meets each of the following requirements:


(a) it (i) is subject to a perfected, first priority Lien in favor of the Agent
and (ii) is not subject to any other assignment, claim or Lien;


(b) it is salable and not obsolete or discontinued;


(c) it is not Inventory produced in violation of the Fair Labor Standards Act
and subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;


(d) it is not subject to any agreement or license which would restrict the
Agent’s ability to sell or otherwise dispose of such Inventory;


(e) it is located in the United States or in any territory or possession of the
United States that has adopted Article 9 of the Uniform Commercial Code;


(f) it does not materially breach any of the representations, warranties or
covenants pertaining to Inventory set forth in the Loan Documents; and


(g) it has a value not in excess of $30,000,000 in the aggregate if it is stored
outside of the Mortgaged Real Property, the Freeport Facility, the Bryan
Facility, the Brownsville Facility and that facility currently occupied by Titan
Wheel Corporation of Virginia as its principal place of business; provided,
however, that Inventory at the Brownsville Facility shall be excluded from such
cap only in the event Administrative Agent has received with respect thereto a
Landlord’s Waiver in a form acceptable to Administrative Agent or, in the event
the Brownsville Facility is acquired by Borrower and encumbered by a mortgage,
Administrative Agent has received a Mortgagee’s Waiver in a form acceptable to
it.


Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory.
 
“L/C Fee Rate” shall mean 1.25% for standby letters of credit, and 2.75% for
commercial letters of credit.
 
“LIBOR Margin” means two and three-fourths percent (2.75%).
 
“Mortgage” means a mortgage, deed of trust or similar instrument granting the
Administrative Agent a Lien on real property owned by the Company in Quincy,
Illinois, by Titan Tire Corporation in Des Moines, Iowa, and, if purchased by a
Loan Party who finances said purchase by a Loan made pursuant hereto, on the
Brownsville Facility, but excluding the Freeport Facility, the Bryan Facility
and all other real estate owned by any Loan Party.


“Revolving Commitment” means $250,000,000, as reduced from time to time pursuant
to Section 6.1.


“Revolving Loan Availability” means that the lesser of (i) the Revolving
Commitment, and (ii) the Borrowing Base.


2. Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definitions in their proper alphabetical order:


“Bryan Facility” means the real estate, building and improvements in Bryan, Ohio
owned by Continental and to be acquired by Titan Bryan as part of the
Continental Acquisition.


“Continental Acquisition” means the acquisition by Titan Bryan of certain assets
of Continental including, but not limited to, the Bryan Facility upon the terms
and conditions set forth in an Asset Purchase Agreement between Titan Bryan, the
Company and Continental to be entered into prior to the Amendment Effective Date
(the “Continental Asset Purchase Agreement”).


“Continental” means Continental Tire North America, Inc., an Ohio corporation.


“Effective Date” means October 21, 2005.


3. Section 2.1.3(a) of the Credit Agreement is hereby amended in its entirety to
be and read as follows:


“(a) the aggregate Stated Amount of all Letters of Credit shall not at any time
exceed $50,000,000.00.”


4. Section 10.1.5(a) of the Credit Agreement is hereby amended in its entirety
to be and read as follows:


(a) the Company shall deliver a Borrowing Base Certificate within twenty-five
(25) days after the end of each calendar month if during such month the average
daily balance of the Revolving Outstandings exceeded $225,000,000.00;


5. Section 10.6 of the Credit Agreement is hereby amended in its entirety to be
and read as follows:


10.6 Use of Proceeds. Use the proceeds of the Loans, and the Letters of Credit,
solely to refinance existing debt of the Company; to fund and pay for the
Continental Acquisition or other acquisitions approved by the Required Lenders,
for working capital purposes, for Capital Expenditures and for other general
business purposes; and not use or permit any proceeds of any Loan to be used,
either directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of “purchasing or carrying” any Margin Stock.


6. Section 11.2 of the Credit Agreement is hereby amended by amending the
introductory paragraph of said Section 11.2 in its entirety to be and read as
follows:


“11.2 Liens. Not, and not permit any other Loan Party to, create or permit to
exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired) including without
limitation the Freeport Facility and the Bryan Facility, except:”


7. Section 11.5 of the Credit Agreement is hereby amended in its entirety to be
and read as follows:
“11.5 Mergers, Consolidations, Sales. Not, and not permit any other Loan Party
to, (a) create any Subsidiary; (b) without the Required Lenders’ prior written
consent, not to be unreasonably withheld, to consummate any merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets or any Capital Securities of any class of, or any partnership or joint
venture interest in, any other Person, (c) sell, transfer, convey or lease all
or any substantial part of its assets or Capital Securities (including the sale
of Capital Securities of any Subsidiary) except for sales of Inventory in the
ordinary course of business or as otherwise allowed in this Agreement, or (d)
sell or assign with or without recourse any receivables. Notwithstanding the
foregoing, the following shall be permitted: (i) with Required Lenders’ prior
written consent (such consent not to be unreasonably withheld) the sale,
transfer, conveyance or other disposition by a Loan Party of machinery and
equipment during the term of this Agreement having an Orderly Liquidation Value
not exceeding $50,000,000 in the aggregate, provided however, no disposition may
occur if and to the extent that any such contemplated disposition is for a cash
amount which is less than the Orderly Liquidation Value of any such asset; (ii)
transfers between Obligors provided that the Agent maintains a first priority
perfected security interest in the asset transferred; (iii) sales of the Capital
Securities of any Foreign Subsidiary; and (iv) the sale, transfer, conveyance or
other disposition by a Loan Party of equipment or fixtures that are obsolete or
no longer used or useful in such Loan Party’s business and having a value not
exceeding $3,000,000 in the aggregate in any Fiscal Year, provided such
equipment or fixtures is replaced by equipment or fixtures of comparable value
or worth and provided further that Agent maintains a first priority perfected
security interest in the replacement equipment or fixtures. With respect to any
disposition of assets or other properties permitted pursuant to clause (i)
above, Agent agrees, upon reasonable prior written notice, to release the Lien
on such assets or other properties in order to permit the applicable Loan Party
to effect such disposition and shall execute and deliver to Company at Company’s
expense, appropriate UCC-3 termination statements and other releases as
reasonably requested by Company. The Goodyear Acquisition and the Continental
Acquisition are expressly consented to by the Lenders but only in accordance
with the terms and conditions of the Asset Purchase Agreement and the
Continental Asset Purchase Agreement.”
 
8. Section 11.14.1 of the Credit Agreement is hereby amended in its entirety to
be and read as follows:


“11.14.1 Minimum Book Value. Not permit the aggregate book value of Eligible
Accounts and Eligible Inventory to: (a) be less than $75,000,000.00 at any time;
or (b) be less than $100,000,000.00 at any time during any 30 day period in
which the average daily balance of the Revolving Outstandings for such period
exceeds $110,000,000.00”


9. Section 11.14.2 of the Credit Agreement is hereby amended in its entirety to
be and read as follows:


“11.14.2 Fixed Charge Coverage Ratio. In the event the average daily balance of
the Revolving Outstandings exceeds $225,000,000.00 during any 30 day period
ending during any Fiscal Quarter, not permit the Fixed Charge Coverage Ratio for
the Computation Period ending on the last day of such Fiscal Quarter to be less
than 1.0 to 1.0.”


10. Section 11.14.3 of the Credit Agreement is hereby amended in its entirety to
be and read as follows:


“11.14.3 Collateral Coverage. Not permit (a) the sum of the Borrowing Base; plus
the unrestricted cash of all Obligors; divided by (b) the Revolving
Outstandings, to be less than one and one-fifth (1.20).”


11. Section 11.17 of the Credit Agreement is hereby amended in its entirety to
be and to read as follows:


“11.17 Inventory. Not permit Inventory having an aggregate book value exceeding
Sixty Million and No/100 Dollars ($60,000,000.00) at any time to be in a
location or locations other than the Mortgaged Real Property, the Brownsville
Facility, the Freeport Facility, the Bryan Facility, and that facility currently
occupied by Titan Wheel Corporation of Virginia as its principal place of
business; provided, however, that Inventory at the Brownsville Facility shall be
excluded from such cap only in the event Administrative Agent has received with
respect thereto a Landlord’s Waiver in a form acceptable to Administrative Agent
or, in the event the Brownsville Facility is acquired by Borrower and encumbered
by a mortgage, Administrative Agent has received a Mortgagee’s Waiver in a form
acceptable to it.”


12. Section 15.1(a) of the Credit Agreement is hereby amended in its entirety to
be and read as follows:


“(a) extend or increase the Commitment or Pro Rata Share of any Lender without
the written consent of such Lender,”


13. Amended Schedules 9.8, 9.16, 9.17, 9.21, 9.24, 11.1 and 11.2 each in the
form attached to this Third Amendment as Schedules 9.8, 9.16, 9.17, 9.21, 9.24,
11.1 and 11.2, respectively, are hereby made a part of the Credit Agreement in
substitution of their counterparts which were originally attached hereto.


14. Amended Annex “A”, Annex “B”, Exhibit “B” and Exhibit “C” each in the form
attached to this Second Amendment as Annex “A”, Annex “B”, Exhibit “B” and
Exhibit “C”, respectively, are hereby made a part of the Credit Agreement in
substitution and replacement of their counterparts which were originally
attached hereto.


15. The effectiveness of this Third Amendment is subject to the satisfaction of
all of the following conditions precedent:


(a) Lenders shall have accepted this Third Amendment in the spaces provided for
that purpose below.


(b) The Guaranty and Collateral Agreement shall have been (i) amended by the
parties thereto to add Titan Bryan as a Grantor and Guarantor; and (ii)
reaffirmed by the existing Guarantors and Grantors, and the stock of Titan Bryan
together with a signed, undated stock assignment shall be delivered to
Attorneys’ Title Guaranty Fund, Inc. as escrow agent. 


(c) The Company shall pay to the Administrative Agent on the Amendment Effective
Date a fee for and in consideration of the approval and issuance of this Third
Amendment as set forth in the certain fee letter from Administrative Agent to
the Company dated May 25, 2006 and shall pay all reasonable expenses of
Administrative Agent relating to this Third Amendment.


(d) The Lenders shall have received from the Company new Notes in the amount of
$250,000,000.00 executed in connection with this Third Amendment.


(e) The closing of the Continental Acquisition shall have occurred (subject only
to the delivery of the cash consideration by Titan Bryan or the Company) in
accordance with the terms of the Continental Asset Purchase Agreement and
Administrative Agent shall have received true and complete copies of the
executed Continental Asset Purchase Agreement and all such closing documents
relating to the Continental Acquisition as it shall request, and all of which
documents, including the Continental Asset Purchase Agreement, shall contain
terms and conditions that are reasonably satisfactory to Lenders.


(f) The Obligors shall be in full compliance with the terms of the Loan
Documents and no Event of Default or Default shall have occurred or be
continuing before or after giving effect to this Third Amendment and the
Continental Acquisition.


(g) The Administrative Agent has received (i) audited consolidated financial
statements for the Company and its Domestic Subsidiaries for the fiscal year
ending December 31, 2005 and (ii) unaudited interim consolidated financial
statements for the Company and its Domestic Subsidiaries for the fiscal
quarterly period ended after the latest fiscal year referred to in clause (i)
above.


(h) The Administrative Agent shall have received the results of recent tax,
judgment and UCC lien searches in each relevant jurisdiction with respect to the
Obligors (and Continental), and such searches shall reveal no liens on any of
the assets of the Obligors (including those to be acquired in the Continental
Acquisition) except for the Permitted Liens.


(i) If requested, the Administrative Agent shall have received a solvency
certificate from the chief executive officer of the Company which shall document
the solvency of the Company and its Domestic Subsidiaries after giving effect to
this Third Amendment and the Continental Acquisition.


(j) If requested, the Administrative Agent shall have received an environmental
audit with respect to the Bryan Facility.


(k) The Administrative Agent shall have received such legal opinions as
Administrative Agent may reasonably request.


(l) The Administrative Agent shall be satisfied that, since December 31, 2005
there has been no material adverse change in the business, assets, liabilities,
properties, condition (financial or otherwise), results of operations or
prospects of the Obligors, or the assets to be acquired in the Continental
Acquisition.


(m) The Administrative Agent shall be satisfied with the results of its legal
and business due diligence regarding the Continental Acquisition and shall
receive from the Company at or before closing evidence that the EBITDA of
Continental’s Bryan Facility for the most recently ended fiscal year was
positive.


(n) All governmental and third party approvals necessary in connection with the
Continental Acquisition, the financing contemplated hereby and the continuing
operations of the Obligors shall have been obtained on terms reasonably
satisfactory to the Administrative Agent and shall be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority which would restrain, prevent or
otherwise impose adverse conditions on the Continental Acquisition or the
financing thereof contemplated herein, except for such governmental and third
party approvals the failure to obtain which could not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
condition (financial or otherwise), business, assets, liabilities, properties,
results of operations or prospects of the Obligors taken as a whole.


(o) The Administrative Agent shall have received a third party appraisal of the
fixed assets (equipment) to be acquired in the Continental Acquisition, in form
and with results acceptable to Administrative Agent in its sole and absolute
discretion.


(p) All other legal matters incident to the execution and delivery hereof or
contemplated hereby or incident to the Continental Acquisition, and including
the delivery of all additional or ancillary documentation reasonably requested
by Agent, and the completion of the matters and documents necessary to perfect
the Lenders’ first-priority security interest in the assets being acquired in
the Continental Acquisition, shall be completed and satisfactory to the Lenders
and their respective counsel.


Upon the Amendment Effective Date, the Lenders shall cancel and return to the
Company the Notes which were originally delivered to them by the Company at the
closing of the Second Amendment to the Credit Agreement. If the Amendment
Effective Date shall not have occurred on or before July 31, 2006 this Third
Amendment shall be null and void and of no further effect.


16. In order to induce the Lenders to execute and deliver this Third Amendment,
the Company hereby represents to the Lenders that immediately after giving
effect to this Third Amendment and the Continental Acquisition, each of the
representations and warranties by Company set forth in Section 9 of the Credit
Agreement as amended hereby (except those representations that relate expressly
to an earlier date) are and shall be true and correct (except that the
representations contained in Section 9.4 shall be deemed to refer to the most
recent financial statements of the Company delivered to Lenders pursuant to
Section 10.1 of the Credit Agreement) and that Company and the Subsidiaries are
and shall be in full compliance with the terms of the Credit Agreement as so
amended and the Loan Documents and that no Event of Default or Default shall be
continuing or shall result after giving effect to this Third Amendment.
 
17. This Third Amendment may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which when so
executed shall be an original but all of which shall constitute one and the same
instrument. Except as specifically waived or amended hereby, all of the terms
and conditions of the Credit Agreement shall stand and remain unchanged and in
full force and effect. The Credit Agreement, as amended hereby and all rights
and powers created thereby and thereunder or under such other documents are in
all respects ratified and confirmed. No reference to this Third Amendment need
be made in any note, instrument or other document making reference to the Credit
Agreement, any reference to the Credit Agreement in any such note, instrument or
other document (including, without limitation, the Loan Documents) to be deemed
to be a reference to the Credit Agreement as amended hereby.


This Third Amendment shall be binding upon and enure to the benefit of the
Lenders and the Company and their successors and assigns.


This Third Amendment shall be construed and governed by and in accordance with
the laws of the State of Illinois (without regard to principles of conflicts of
laws).